Gaseclilf:envl0STA4HER Docouneeb2Re1 AilttecdG2122220 Feagelilobti1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

PAMELA WALLACE,
NO. 1:19-cv-10574
Plaintiff,
Vv. UsDc sDpNY
DOCUMENT
GROUP LONG TERM DISABILITY PLAN FOR ELECTRONICALLY FILED
EMPLOYEES OF TDAMERITRADE HOLDING DOC #
CORPORATION and THE HARTFORD LIFE DATE FILED: May 18, 2020
AND ACCIDENT INSURANCE COMPANY,
Defendants.
ORDER
AND NOW, this_18  dayof May , 2020, upon consideration

of the joint motion of the parties for leave to file the Administrative Record under seal, said
motion is GRANTED, and Defendant Hartford Life and Accident Insurance Company may file

the Administrative Record in the instant action under seal.

BY THE COURT:

‘, 5

eX (), —
Edgardo Ramos, U.S.D.J
Dated: May 18, 2020

New York, New York
